Citation Nr: 9922904	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for temporomandibular 
joint (TMJ) dysfunction, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1978 to July 
1982.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which a compensable evaluation 
was denied for TMJ dysfunction.  

Pursuant to an April 1997 rating decision, an increased 
evaluation of 10 percent disabling was granted for TMJ 
dysfunction, effective March 1, 1995.  

The Board notes that in correspondence received by the RO in 
September 1996, the veteran appears to have raised the issue 
of entitlement to medical reimbursement for expenses incurred 
as a result of private orthodontic physical therapy and 
treatment.  In addition, in a statement received at the RO in 
February 1997, the veteran indicated her desire that VA 
provide her with dental services as a result of her TMJ 
disability.  The Board has construed this statement as a 
claim for additional VA outpatient dental treatment.  As 
these issues have not yet been developed for appeal, they are 
referred to the RO for appropriate adjudicatory action.  


REMAND

The veteran contends that an evaluation in excess of 10 
percent disabling is warranted for her TMJ dysfunction.  

Having reviewed the record, the Board has concluded that this 
claim must be returned to the RO in order to ensure 
compliance with due process considerations.  On her VA Form 
9, dated February 1997, the veteran indicated her desire to 
appear at a hearing before a member of the Board by checking 
the box corresponding to a request for a travel board 
hearing.  On the Form 9, she also stated her desire to appear 
at a hearing before a "rating officer" at the St. 
Petersburg RO.  

The veteran's claim was subsequently considered by a hearing 
officer at the St. Petersburg RO under the provisions of 
38 C.F.R. § 3.105(b) (1998).  In April 1997, an increased 
evaluation of 10 percent disabling was granted for TMJ 
dysfunction, and the veteran has indicated her disagreement 
with this rating.  

The appellant was thereafter scheduled for a personal hearing 
before a local hearing officer on July 10, 1997, and that 
hearing was canceled at her request.  Thereafter, a 
videoconference hearing before a local officer was scheduled 
for September 18, 1997.  

A September 18, 1997 report of contact shows that the veteran 
called to inform the RO that she could not appear for the 
scheduled hearing as her baby was sick.  It was noted that 
after discussion she agreed to report for a VA examination in 
support of her claim prior to any rescheduling of a hearing.  
The veteran was then scheduled for a VA dental examination in 
conjunction with her claim for increased benefits, and that 
examination was conducted in October 1997.  However, there is 
no indication from the record that the veteran was 
subsequently rescheduled for a personal hearing.  

Thus, it appears that the veteran has not yet been afforded a 
personal hearing in conjunction with her appeal, and this 
claim is being remanded so that she may be afforded the 
opportunity for the requested hearing.  On remand, the RO 
will attempt to verify whether the veteran desires a travel 
board hearing or a hearing before a local hearing officer, as 
the record is unclear as to what type of hearing is 
preferred.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran in 
order to request clarification as to 
whether she desires a personal hearing 
before the traveling section of the Board 
or a personal hearing before a local 
hearing officer at the RO.  She should be 
informed of the types of hearings which 
she may elect to have, to include any 
videoconferencing options which may be 
available to her.  

The veteran should also be notified that 
in the event of her failure to respond to 
the RO's request for hearing 
clarification within an appropriate 
amount of time, a personal hearing before 
a local officer will be scheduled for 
her.  She should also be notified that 
her failure to appear for any scheduled 
hearing without good cause may be 
construed as a withdrawal of her hearing 
request in accordance with 38 C.F.R. 
§ 20.704(d) (1998).    

2.  If the veteran indicates that a 
hearing before a local officer is 
preferred or there is no response to the 
hearing clarification request within the 
allotted time period, the RO should 
schedule the veteran a personal hearing 
before a local officer at the RO, and she 
and her representative should be notified 
of the date and time of the hearing.  

In the event that the veteran indicates 
that she desires to have a travel board 
hearing, the RO should schedule such 
hearing in accordance with the Board's 
travel schedule, and the veteran and her 
representative should be notified of the 
date and time of the scheduled hearing.  

3.  Upon completion of the foregoing, the 
RO should review the veteran's claim in 
order to determine whether the claim for 
an increased evaluation may now be 
allowed.  If the decision remains 
adverse, the RO should provide the 
veteran and her representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












